DETAILED ACTION
Claims 1-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed after the mailing date of the non-final Office Action on 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NPL Reference #10, while not included, has been considered.

Statutory Review under 35 USC § 101
Claims 1-7 are directed towards a method and have been reviewed. Claims 1-7 remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. The method performs at least a pre-allocation in a cloud as well as a subsequent provisioning of a database using pre-installed database and operating system combinations. 
Claims 8-14 are directed toward a computer-readable medium and have been reviewed. Claims 8-14 remain statutory as the computer-readable medium excludes signals (claim says non-transitory). Claims 8-14 remain statutory as they perform a method directed to significantly more than an abstract idea based on currently known patent-eligible subject matter.
Claims 15-20 are directed toward a system and have been reviewed. Claims 15-20 remain statutory, as the system includes hardware. Further, claims 15-20 remain statutory as they perform a 

Allowable Subject Matter
Claims 1-20 are allowed.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Benari1, Lochhead2, Rendahl3, newly cited references Birch4 and Finkelstein5, and Applicant-provided reference Kiess6.

Benari teaches in ¶ 0015-0018 automated provisioning with hardware resources.
Benari further teaches in ¶ 0043-0045 performing statistical analysis to identify statistics such as the usage of hardware resources, the usage of operating systems, the usage of middleware and/or the usage of discrete applications.
Benari further teaches (¶ 0046-0048) the generation of pre-provisioned resource descriptors, shown in ¶ 0059 to cause resources to have intermediate provisioned states, which occurs prior to the ultimately final provisioned state shown in the Abstract of Benari.

Lochhead teaches (FIG. 75, col. 35, line 5-31) providing retrieved settings for a virtual environment in response to a received customer request at a database system.

Rendahl teaches (FIG. 5, ¶ 0062) allowing a user to select a template from a list (either previously saved by that user or shared by a different/another user) as well as presenting a user with an adjustable provisioning parameters screen.

Newly cited reference Birch teaches in FIG. 2, ¶ 0030-0031 business requirements definition sections including availability, size (disk space, growth rate, etc.), performance, and more.
Birch further teaches in FIG. 8, ¶ 0078-0079 establishing service tiers that meet the aforementioned data type business requirements.

Newly cited reference Finkelstein teaches in FIG. 4A, ¶ 0032 receiving a data operation request from a consumer and forwarding it to calculate and store performance data. Finkelstein also teaches cloud-based storage in FIG. 1, ¶ 0019.

Applicant-provided reference Kiess of IDS 02/09/2021 teaches in p39 ((the English translation) under Summary of the Invention lines 20-32) obtaining a desired performance, obtaining the performance characteristics for available execution units, and subsequently determining deployment plans.

The resulting claim limitations appear to be directed to determining and grouping characteristics and operating and provisioned databases to generate database templates, creating service levels 

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection (namely Benari, Lochhead, and Rendahl) cannot be reasonably combined with other references (namely at least Birch and Finkelstein as well as Kiess) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements.
For example, newly cited reference Birch is relevant to the amended plurality of service levels corresponding to increasing performance requirements through its teachings of business requirements definition sections in FIG. 2, ¶ 0030-0031.
Applicant-provided reference Kiess has key performance indicators that can be interpreted as relevant to grouped characteristics as they are the desired characteristics of an input system (external to the cloud in the claims herein); Kiess further has performance characteristics used to determine deployment plans that are relevant to the provisioned and pre-installed combinations associated with the database templates.



The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 9, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Benari et al., U.S. Patent Application Publication No. 2014/0136711
        2 Lochhead et al., U.S. Patent No. 9,479,394
        3 Rendahl et al., U.S. Patent Application Publication No. 2013/0097651
        4 Birch et al., U.S. Patent Application Publication No. 2011/0131174
        5 Finkelstein et al., U.S. Patent Application Publication No. 2011/0246526
        6 Kiess et al., JP 2015-56182 A, of NTT DOCOMO INC